Citation Nr: 1109314	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected depressive disorder, not otherwise specified (NOS), currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Oakland, California that granted service connection and a 30 percent rating for depressive disorder, NOS.  The Veteran appealed for a higher rating.  A videoconference  hearing was held before the undersigned Veterans Law Judge in December 2010.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran submitted additional pertinent evidence directly to the Board in December 2010, with a waiver of RO review.  See 38 C.F.R. § 20.1304.  As this case is being remanded for other reasons, the RO must consider this new evidence.  See 38 C.F.R. §§ 19.9, 19.31 (2010).

The issue of entitlement to payment or reimbursement for medical services is addressed in a separate dismissal issued on the same date as this remand.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required. Specifically, the RO must provide appropriate notice and adjudicate the claim.

The most recent VA compensation and pension examination to evaluate the Veteran's service-connected depressive disorder was performed in August 2008.  The Veteran contends that his service-connected depressive disorder has worsened, and has also asserted that his service-connected psychiatric disorder prevents him from working on a full-time basis.  By a letter dated in November 2010, Dr. N. (a Vet Center psychologist) opined that the Veteran was depressed, interpersonally disconnected, and avoidant, which impaired his ability to establish and sustain social relationships, and had rendered him unable to seek/obtain paid employment.  Her only diagnosis was major depressive disorder.

In contrast, VA outpatient treatment records and the August 2008 VA examination report consistently reflect that some of the Veteran's psychiatric symptoms are related to a non-service-connected personality disorder.  At the August 2008 VA examination, the Axis I diagnosis was depressive disorder NOS, and the Axis II diagnosis was schizotypal personality disorder.  A March 2010 VA outpatient treatment record reflects that the Veteran was diagnosed with depression and personality disorder NOS, and the Global Assessment of Functioning (GAF) score was 50.  

The Board observes that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that another VA psychiatric examination is warranted to determine the current level of severity of the service-connected depressive disorder, NOS, with a description by the examiner of the functional effects of this disability.  38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  The examiner should attempt to separate the effects of the service-connected depressive disorder NOS from the non-service connected personality disorder.  The examiner should also opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected depressive disorder NOS.  The examiner should be asked to review the claims file in connection with the examination.

At his December 2010 Board hearing, the Veteran testified that he continues to be treated by Dr. N. at the Vet Center.  The file contains treatment records from Dr. N. dated from March to November 2010.  Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

When reviewing the appeal, the RO should consider the potential applicability of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and the potential applicability of 38 C.F.R. § 4.16(b), pertaining to an extraschedular TDIU rating .

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must (a) ensure that all VCAA notice obligations are satisfied concerning the claim for a TDIU rating, and (b) after obtaining the VA medical opinion discussed in paragraph 3, below, adjudicate such claim.

2.  The RO/AMC should ask the Veteran to provide the names and addresses of all VA or private medical care providers who have treated him for a psychiatric disorder since March 2010.  After securing any necessary releases, obtain any pertinent records which are not duplicates of those in the claims file.  In particular, the RO/AMC should attempt to obtain VA medical records from dated from March 2010, and treatment records from the Concord Vet Center dated since November 2010.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected depressive disorder, NOS.  All necessary tests and studies should be performed.  The claims file must be made available to the examiner for review in connection with the examination.

(a) The examiner is asked to comment on the level of occupational and social impairment resulting from the Veteran's service-connected depressive disorder, NOS, excluding the effects of any current personality disorder.  If the examiner cannot distinguish the effects of any current personality disorder from the symptoms due to service-connected depressive disorder NOS, the examiner should report the symptomatology including the effects of the personality disorder.

The examiner should provide a Global Assessment of Functioning score.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected depressive disorder NOS.

The examiner should provide a rationale for any opinion provided.

4.  Thereafter, readjudicate the appeal for a higher initial rating for the service-connected depressive disorder, NOS, with consideration of any additional evidence obtained since the March 2010 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


